Case 2:18-cv-10501-DML-RSW ECF No. 28-2 filed 10/02/18   PageID.122   Page 1 of 2




                            EXHIBIT “B”
DocuSign Envelope ID: 735B87E2-B33C-47F1-8D02-491B4E2E4C7A
          Case 2:18-cv-10501-DML-RSW ECF No. 28-2 filed 10/02/18                           PageID.123        Page 2 of 2


                                               CONSENT TO JOIN FORM

                 1.          I Consent to be a party plaintiff in a lawsuit against Defendants Silverstar Delivery,
           Ltd. (“Silverstar”) and Amazon.com, LLC and Amazon.com Services, Inc. (“Amazon”) and/or
           related entities in order to seek redress for violations of the Fair Labor Standards Act, pursuant to 29
           U.S.C. § 216(b).

                2.          I hereby designate DiCello Levitt & Casey LLC and other attorneys with whom
           they associate to make decisions on my behalf concerning the litigation. I agree to be bound by any
           adjudication of this action by the Court, or by any settlement, whether it is favorable or unfavorable.

                3.          During the past three years there were occasions when I worked over 40 hours per
           week for Silverstar and/or Amazon and did not receive proper compensation for all my hours
           worked, including overtime pay and/or minimum wages. I also consent to join any other related
           action against Silverstar and/or Amazon or other potentially responsible parties to assert my claim
           and for this consent form to be filed in such action.

                  10/1/2018
           Date: ______________________                      Signature: ___________________________
                                                                           Norman
                                                             Print Name: __________________________
